Exhibit 10.01


THIRD AMENDMENT TO REVOLVING LOAN AGREEMENT,
PROMISSORY NOTE AND OTHER LOAN DOCUMENTS

        AGREEMENT, made this 22nd day of September 2006 (this “Agreement”)
between JACLYN, INC. (“Borrower”), a corporation organized and existing pursuant
to the laws of the State of Delaware, having an address at 635 59th Street, West
New York, New Jersey 07093 (hereinafter referred to as, “Borrower”) and TD
BANKNORTH, N.A., successor by merger to HUDSON UNITED BANK (hereinafter referred
to as, “Lender”) located at 1000 MacArthur Boulevard, Mahwah, New Jersey 07430.


W I T N E S S E T H:

      WHEREAS:

    A.        Borrower entered into a revolving loan agreement with Hudson
United Bank (Hudson) on December 23, 2002 and pursuant to such revolving loan
agreement, Borrower executed and delivered to Hudson its promissory note in the
original principal amount of THIRTY-TWO MILLION AND 00/100 (32,000,000.00)
DOLLARS dated December 23, 2002 (the “Revolving Note”);

    B.            Borrower subsequently requested that Hudson increase the
amount of funds available under the Revolving Loan from “THIRTY-TWO MILLION AND
00/100 (32,000,000.00) DOLLARS”to “FORTY MILLION AND 00/100 (40,000,000.00)
DOLLARS,” extend the maturity date of the Revolving Loan and Revolving Note from
“December 1, 2004”to “December 1, 2005,” increase the amount of the direct debt
sub-limit under the Revolving Loan from “$22,000,000.00” to “$25,000,000.00,”
increase the over-advance limit from “$5,000,000.00” to “$8,000,000.00” for the
period July 31st through November 30th and make certain other modifications and
changes to the terms and conditions of the aforementioned revolving loan
agreement;

    C.            Hudson agreed to increase the amount of funds available under
the Revolving Loan from “THIRTY-TWO MILLION AND 00/100 (32,000,000.00)
DOLLARS”to “FORTY MILLION AND 00/100 (40,000,000.00) DOLLARS,” to extend the
maturity date of the Revolving Loan and Revolving Note from “December 1, 2004”
to “December 1, 2005,” to increase the amount of the direct debt sub-limit under
the Revolving Loan from “$22,000,000.00” to “$25,000,000.00,” to increase the
over-advance limit from “$5,000,000.00” to “$8,000,000.00” for the period July
31st through November 30th and to make certain other modifications and changes
to the terms and conditions of the aforementioned revolving loan agreement
strictly in accordance with the terms and conditions of a first amendment to
revolving loan agreement, promissory note and other loan documents dated October
23, 2003 (the revolving loan agreement dated December 23, 2002 as amended by the
first amendment to revolving loan agreement, promissory note and other loan
documents dated October 23, 2003 are hereinafter collectively referred to as,
the “Loan Agreement”);



--------------------------------------------------------------------------------

    D.            In connection with the first amendment, Borrower executed and
delivered to Hudson its promissory note dated October 23, 2003 in the original
principal amount of $40,000,000.00 (the “Restated Secured Revolving Note”);

    E.            Borrower again requested that Hudson continue to provide
financing under the Revolving Loan, extend the maturity date of the Revolving
Loan and Restated Secured Revolving Note from “December 1, 2005” to “December 1,
2007,”modify the interest rate on Advances and otherwise modify the terms and
conditions of the aforementioned revolving loan agreement;

    F.            Hudson agreed to continue to provide financing under the
Revolving Loan, to extend the maturity date of the Revolving Loan and Restated
Secured Revolving Note from “December 1, 2005” to “December 1, 2007,”to modify
the interest rate on Advances and to otherwise modify the terms and conditions
of the aforementioned revolving loan agreement in accordance with the terms and
conditions of a second amendment to revolving loan agreement, promissory note
and other loan documents dated May 5, 2005 (the revolving loan agreement dated
December 23, 2002 as amended by the first amendment to revolving loan agreement,
promissory note and other loan documents dated October 23, 2003 and the second
amendment to revolving loan agreement, promissory note and other loan documents
dated May 5, 2005 are hereinafter collectively referred to as, the “Loan
Agreement”);

    G.            Borrower has now requested that Lender increase the amount of
funds available under the Revolving Loan from “FORTY MILLION AND 00/100
(40,000,000.00) DOLLARS”to “FIFTY MILLION AND 00/100 (50,000,000.00) DOLLARS,”
extend the maturity date of the Revolving Loan and Restated Revolving Note from
“December 1, 2007” to “December 1, 2008,” increase the amount of the direct debt
sub-limit under the Revolving Loan from “$25,000,000.00” to “$30,000,000.00,”
increase the over-advance limit from “$8,000,000.00” to “$12,000,000.00” for the
period June 30th through October 31st, release Investments (JLN) Ltd. and Josell
Global Sourcing Ltd. (which are no longer in existence) from their respective
guaranties of the obligations of Borrower to Lender and to make certain other
modifications and changes to the terms and conditions of the Loan Agreement; and

    H.            Lender has agreed to increase the amount of funds available
under the Revolving Loan from “FORTY MILLION AND 00/100 (40,000,000.00)
DOLLARS”to “FIFTY MILLION AND 00/100 (50,000,000.00) DOLLARS,” to extend the
maturity date of the Revolving Loan and Restated Revolving Note from “December
1, 2007” to “December 1, 2008,” to increase the amount of the direct debt
sub-limit under the Revolving Loan from “$25,000,000.00” to “$30,000,000.00,” to
increase the over-advance limit from “$8,000,000.00” to “$12,000,000.00” for the
period June 30th through October 31st, to release Investments (JLN) Ltd. and
Josell Global Sourcing Ltd. from their respective guaranties of the obligations
of Borrower to Lender and to make certain other modifications and changes to the
terms and conditions of the Loan Agreement strictly as set forth in this
Agreement.



--------------------------------------------------------------------------------

        NOW THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the undersigned hereto agree as follows:

    1.            In connection with Lender’s agreement to increase the amount
of funds available under the Revolving Loan, Borrower has this date executed and
delivered to Lender its promissory note in the original principal amount of
FIFTY MILLION AND 00/100(50,000,000.00) DOLLARS in the form attached hereto as
Schedule A (hereinafter, the “Second Restated Secured Revolving Note”) which
note shall replace and supersede, but shall not be considered a repayment of,
the Restated Secured Revolving Note. Any and all interest due and owing under
the Restated Secured Revolving Note and any further amounts evidenced by the
Restated Secured Revolving Note shall hereafter be evidenced by the Second
Restated Secured Revolving Note and any unpaid interest under the under the
Restated Secured Revolving Note shall be payable on the first payment date on
the Second Restated Secured Revolving Note.

    2.           Section 1.24 of the Loan Agreement is amended to read as
follows:

          “1.24.       “Guarantor” shall mean JLN, INC., Bonnie International
(Hong Kong) Ltd., The Bag Factory Inc., Max N. Nitzberg, Inc., Topsville, Inc.,
and any other Person who shall, at any time, agree to be a guarantor or surety
for Borrower.


    3.           Section 1.30 of the Loan Agreement is amended to read as
follows:

          “1.30.       “Loan Interest Rate” shall mean the Prime Rate until
January 31, 2006 and thereafter the “Base Rate” (as hereinafter defined) of
Lender. The “Base Rate” shall mean the fluctuating rate of interest announced
from time to time by Lender as its “Base Rate.” Any interest that has the Base
Rate as a factor will change immediately upon Lender’s announcement of its new
rate. The Base Rate is not necessarily the lowest rate charged by Lender on its
loans and is set by Lender in its sole discretion. If the Base Rate index
becomes unavailable during the term of the Loan, Lender may designate a
substitute index. Interest shall be computed by the Bank on the basis of actual
days elapsed, divided by a 360-day year.


    4.           Section 1.39 of the Loan Agreement is amended to read as
follows:

          “1.39.       “Prime Rate” means the fluctuating rate of interest,
which is determined periodically, announced from time to time by Hudson United
Bank as its “Prime Rate.”


    5.           Section 1.47 of the Loan Agreement is amended to read as
follows:

          “1.47.        “Termination Date”shall mean the earlier of December 1,
2008, or the date on which Lender terminates this Agreement pursuant to Section
12.1 of this Agreement.”


    6.           Section 2.1 of the Loan Agreement is amended to read as
follows:



--------------------------------------------------------------------------------

          “2.1.       Advances. Subject to the terms and conditions of this
Agreement including, without limitation, the Maximum Facility and relying upon
the representations and warranties set forth in this Agreement, for so long as
no Default or Event of Default shall have occurred and shall be continuing,
Lender shall make Advances to Borrower on its request, from time to time during
the term of this Agreement in an amount (“Borrowing Capacity”) not to exceed at
any one time outstanding the lesser of:


    (a)        THIRTY MILLION and 00/100 (30,000,000.00) DOLLARS, or

    (b)        the sum of (i) eighty-five (85) percent of the face amount of
Borrower’s Eligible Receivables, (ii) fifty (50) percent of the Value of
Borrower’s Eligible Inventory, and (iii) fifty (50) percent of the outstanding
face amount of Letters of Credit issued under this Agreement,

plus in each case, for the period from June 30th through October 31st only
$12,000,000.00, provided an officer of Borrower submits to Lender an
Authenticated Record within twenty (20) days of the end of June, July, August,
September and October certifying that sixty-five (65) percent of the Value of
all Eligible Inventory is subject to confirmed bona fide purchase orders with
unrelated third parties. Value shall mean the lower of cost or the fair market
value of such Inventory, as reflected on the books and records of Borrower.

        For the purpose of calculating the Borrowing Capacity under Subsection
2.1(b), the face amount of all Letters of Credit shall be deducted from such
sum. Within the limits of the Borrowing Capacity, and subject to the limitations
set forth in this Agreement, Borrower may borrow, repay and re-borrow Advances.”

    7.           Article 2.A of the Loan Agreement is amended to read as
follows:

          “2.A Letters of Credit. At the request of Borrower or a Guarantor, and
upon execution of Lender’s customary Letter of Credit documentation, Lender
shall issue Letter(s) of Credit on behalf of Borrower or a Guarantor. The
Letters of Credit shall be on terms mutually acceptable to Lender and Borrower
or the Guarantor, as the case may be, and no Letter of Credit shall have an
expiration date later than ninety (90) days after the Termination Date and shall
not contain an evergreen clause or any other automatic renewal provision. Any
drawing under the Letter of Credit shall be deemed an Advance made to Borrower,
without request therefore, immediately upon payment on any such draft or
drawing. In connection with the issuance of a Letter of Credit, Borrower shall
pay to Lender issuance, wire, discrepancy and other fees as agreed to by
Borrower and Lender. If there is any dispute between the beneficiary and
Borrower or the Guarantor regarding the terms and conditions of any Letter of
Credit or the issuance or the payment of any drawing(s) under any such Letter of
Credit, any such dispute shall be solely between the beneficiary and Borrower
and/or the Guarantor and Borrower shall be obligated to pay to Lender any and
all amounts paid by Lender, in the absence of Lender’s gross negligence or
willful misconduct, to the beneficiary of the Letter of Credit without any
defense, counterclaim or set-off, all of which are expressly waived.




--------------------------------------------------------------------------------

        Subject to the terms and conditions of this Agreement, for so long as no
Event of Default shall exist and be continuing, Lender shall issue Letters of
Credit in its discretion at the request of Borrower or a Guarantor having an
aggregate outstanding face amount equal to the lesser of (a) the Maximum
Facility or (b) the amount calculated in accordance with Subsection 2.1(b). The
sum calculated in accordance with clause (b) of the immediately preceding
sentence shall be reduced by the outstanding principal balance of all Revolving
Loans as they may vary from time to time.

        Lender has previously issued Letters of Credit for the account of
Borrower and/or Guarantors. These Letters of Credit shall be considered issued
under and in accordance with the terms and conditions of this Agreement and
shall be subject to all of the benefits of and secured by the Collateral
described in the General Security Agreement and the various Guaranty and
Security Agreements.”

    8.           Section 3.1 of the Loan Agreement is amended to read as
follows:

          “3.1.       Interest on Advances. Except as provided below, Borrower
shall pay interest monthly, in arrears, on the first day of each month,
commencing January 1, 2003 on the average daily unpaid principal amount of the
Revolving Loan at a fluctuating rate which is equal to the Loan Interest Rate
or, as provided below, the LIBOR rate. Notwithstanding the foregoing, on and
after the occurrence and during the continuance of an Event of Default, Borrower
shall pay interest on the Revolving Loan at a rate which is three (3) percent
per annum above the Loan Interest Rate; provided, however, in no event shall any
interest to be paid under this Agreement or under any Loan Document exceed the
maximum rate permitted by law.


          Notwithstanding the foregoing, Borrower, at any time shall be
permitted to fix the interest rate payable on all or any portion of the
Revolving Loan for a period of one, two or three months based on the
corresponding LIBOR rate for such time period plus two hundred fifty (250) basis
points for the period from December 23, 2002 until October 22, 2003, plus two
hundred twenty-five (225) basis points for the period from October 23, 2003
until May 5, 2005 and thereafter plus two hundred (200) basis points. The
interest on any such fixed rate Advance shall be due and payable on the maturity
date of such Advance.”


    9.           Section 6.3 of the Loan Agreement is amended to read as
follows:

          (A)            “6.3 Annual Financial Statements. Within ninety (90)
days after the close of each Fiscal Year of Borrower unless an extension is
granted or permitted by the Securities and Exchange Commission, but in any event
within one hundred fifty (150) days of each Fiscal Year of Borrower, a complete
copy of Borrower’s annual report on Form 10-K filed with the United Stated
Securities and Exchange Commission containing an unqualified audit report on the
financial statements of Borrower contained therein prepared by an independent
certified public accountant, consisting of a balance sheet, statements of
operations, statements of stockholders’ equity and statements of cash flow


    10.           Section 9.6 of the Loan Agreement is amended to read as
follows:



--------------------------------------------------------------------------------

          “9.6.       Distributions. Make any capital distribution in Property
or return of capital, or purchase or redeem any of its stock or other
securities, or retire any of its stock, or take any action which would have an
effect equivalent to any of the foregoing; provided, however, that so long as no
Event of Default shall have occurred and be continuing or would result from
Borrower taking the following action, and further provided that Borrower’s Board
of Directors shall approve same either prior to or subsequent to such action,
Borrower may purchase or redeem its stock or other securities or retire its
stock in accordance with the laws of its state of organization up to an
aggregate amount of 125,000 shares during each Fiscal Year of Borrower and, in
each case, may transfer to treasury all shares of stock so purchased or
redeemed.


    11.           Section 9.19 of the Loan Agreement is amended to read as
follows:

          (B)     “9.19. Effective Tangible Net Worth. Permit Borrower’s
Effective Tangible Net Worth to be less than the amounts set forth below, tested
annually, during the periods set forth below:


Amount Time Period
10,500,000.00
 
Fiscal Year ending June 30, 2005
 
9,000,000.00
*
Fiscal Year ending June 30, 2006 


_________________

        *For the Fiscal Year ending June 30, 2007 and each Fiscal Year
thereafter, the minimum Effective Tangible Net Worth (ETNW) for such Fiscal Year
shall be the minimum ETNW for the for the immediately preceding Fiscal Year
increased by fifty (50) percent of the net profits of the Fiscal Year being
tested, determined in accordance with the financial statements to be submitted
to Lender pursuant to Article 6, and reduced as permitted by the next two
paragraphs.

    12.           Article 9 of the Loan Agreement is amended by adding a new
Section 9.20 to read as follows:

          "9.20 Debt to Effective Tangible Net Worth. On and after June 30,
2005, permit the ratio of Borrower’s Debt to ETNW to be no greater than 2.25 to
1.0, which ratio shall change to be no greater than 2.50 to 1.0 on and after
June 30, 2006 and thereafter, tested annually.”


    13.            Upon execution of this Agreement by Borrower, Lender hereby
releases Investments (JLN) Ltd. and Josell Global Sourcing Ltd. from their
guarantees of the obligations of Borrower to Lender and releases any liens or
security interests granted in favor of Lender by either such entity. Upon
execution of this Agreement by Borrower, Lender undertakes to discharge all



--------------------------------------------------------------------------------

UCC-1 financing statements and any other lien recordations that have been filed
against the assets of either such entity by Lender.

    14.            Borrower and Guarantors acknowledge and agree that the term
“Obligation” or “Obligations,” as defined in the Loan Agreement, shall include
the Second Restated Secured Revolving Note referred to in this Agreement.

    15.            Borrower acknowledges that in the event Lender and Borrower
mutually agree to renew the Revolving Loan beyond the Termination Date of the
Revolving Loan, Lender reserves the right to impose revised new and/or
additional financial covenants relating to the Revolving Loan.

    16.            In order to induce Lender to increase the amount of funds
available under the Revolving Loan and extend the revolving credit facility,
Borrower represents and warrants to Lender that, except as disclosed in
Borrower’s Annual Report on Form 10-K for the Fiscal Year ended June 30, 2005,
Borrower’s Quarterly Reports on Form 10-Q for the quarterly periods ended
September 30, 2005, December 31, 2005, and March 31, 2005, press releases, and
except as disclosed to Lender, since June 30, 2005, there has been (1) no
material adverse change in the financial condition, assets, liabilities,
business or operation (financial or otherwise) of Borrower and the Guarantor,
taken as a whole, and (2) no damage, destruction or loss of any of Borrower’s or
any Guarantor’s property, whether or not covered by insurance, materially and
adversely affecting Borrower’s and the Guarantor’s business or property, taken
as a whole.

    17.            Any reference in any document executed and/or delivered in
connection with the Loan Agreement to the “Agreement” or the “Loan Agreement”
shall mean the revolving loan agreement dated December 23, 2002 as amended by
the first amendment dated October 23, 2003, the second amendment dated May 5,
2005 and this Agreement. All of the provisions of the Restated Secured Revolving
Note, the Loan Agreement or any other document executed or delivered in
connection with the Loan Agreement (collectively, the “Loan Documents”) are
amended so that such terms shall be consistent with the provisions of this
Agreement. Notwithstanding the foregoing and to the extent that there is any
inconsistency between the provisions of those agreements and this Agreement, the
provisions of this Agreement shall govern.

    18.            Lender’s agreement to increase the amount of funds available
under the Revolving Loan from “FORTY MILLION AND 00/100 (40,000,000.00)
DOLLARS”to “FIFTY MILLION AND 00/100 (50,000,000.00) DOLLARS,” to extend the
maturity date of the Revolving Loan and Restated Revolving Note from “December
1, 2007” to “December 1, 2008,” to increase the amount of the direct debt
sub-limit under the Revolving Loan from “$25,000,000.00” to “$30,000,000.00,” to
increase the over-advance limit from “$8,000,000.00” to “$12,000,000.00” for the
period June 30th through October 31st, to release Investments (JLN) Ltd. and
Josell Global Sourcing Ltd. from their respective guaranties of the obligations
of Borrower to Lender and to otherwise modify the Loan Agreement and the other
Loan Documents is not and shall not be construed as a waiver of any current or
future default under the Second Restated Secured Revolving Note, the Restated
Secured Revolving Note, the Loan Agreement or any other Loan Document nor shall
it preclude Lender from proceeding against Borrower on any such default. This
Agreement is also not a relinquishment of any rights or remedies Lender may have
in



--------------------------------------------------------------------------------

connection with the Second Restated Revolving Note, the Restated Secured
Revolving Note, the Loan Agreement or any other Loan Document.

    19.           As a material condition to the entering into of this
Agreement, Borrower and each Guarantor by executing this Agreement voluntarily
and expressly waive any and all rights to assert a claim, counterclaim or
defense which now exists of which they have actual knowledge against Lender
arising out of or in any way connected with the Restated Secured Revolving Note,
the Loan Agreement or any other Loan Document. The foregoing waiver shall apply
to any action instituted by any of the undersigned and to any action or
proceeding brought against any of the undersigned by Lender. The term “actual
knowledge” means the conscious awareness of those officers of Borrower and the
Guarantors who have given substantive attention to this Agreement, of facts or
information relating to such a claim, counterclaim or defense, without
undertaking any investigation to determine the existence or absence of any such
facts or information, either within Borrower or any of the Guarantors or
otherwise.

    20.            Borrower and each Guarantor by executing this Agreement
acknowledge that there is due and owing on the Second Restated Secured Revolving
Note as August 16, 2006 the principal sum of $32,717,423.13 of which
$16,125,000.00 is direct debt and $16,592,423.13 consist of outstanding Letters
of Credit.

    21.            Borrower and each Guarantor by executing this Agreement
confirm that all of the representations and warranties set forth in the Loan
Agreement are true and correct in all material respects, and that no default in
the performance by Borrower of the covenants therein has occurred and is
continuing on the date hereof. As of the date hereof, to Borrower’s actual
knowledge (as such term is defined in paragraph 12 of this Agreement), there
have been no changes to the information set forth in Schedules 5.2, 5.3, 5.8,
5.9, 5.13, 5.14, 5.15, 5.16, 5.17, 5.18 and 5.23 of the Loan Agreement, except
as set forth in the copies of such schedules annexed hereto.

    22.            BORROWER AND EACH GUARANTOR BY EXECUTING THIS AGREEMENT
ACKNOWLEDGE THAT IT HAS HAD A FULL AND FAIR OPPORTUNITY TO REVIEW THIS AGREEMENT
AND THE DOCUMENTS REFERRED TO HEREIN WITH COUNSEL OF ITS CHOICE AND THAT IT HAS
BEEN ADVISED AS TO THEIR TERMS AND CONDITIONS, WHICH ARE ACCEPTABLE TO IT.
FURTHER, EACH CONFIRMS THAT IN DELIVERING THIS AGREEMENT TO LENDER, IT IS NOT
RELYING ON ANY PROMISE, COMMITMENT, REPRESENTATION OR UNDERSTANDING, EITHER
EXPRESS OR IMPLIED, MADE BY OR ON BEHALF OF LENDER THAT IS NOT EXPRESSLY SET
FORTH HEREIN, OR IN THE LOAN AGREEMENT, THE SECOND RESTATED SECURED REVOLVING
NOTE, THE RESTATED SECURED REVOLVING NOTE OR ANY OTHER LOAN DOCUMENT. BORROWER
AND EACH GUARANTOR BY EXECUTING THIS AGREEMENT AND THE SECOND RESTATED SECURED
REVOLVING NOTE ACKNOWLEDGE AND UNDERSTAND THAT ALL OBLIGATIONS UNDER THE
RESTATED SECURED REVOLVING NOTE ARE DUE AND PAYABLE IN ACCORDANCE WITH THE LOAN
AGREEMENT AS AMENDED BY THIS AGREEMENT,UNLESS LENDER IN ITS SOLE

--------------------------------------------------------------------------------

AND ABSOLUTE DISCRETION EXTENDS THE MATURITY DATE OF SUCH OBLIGATION AND THAT
LENDER HAS NOT MADE ANY REPRESENTATION THAT IT WILL EXTEND THE MATURITY DATE OF
SUCH OBLIGATION.

    23.            Borrower acknowledges that discussions may take place between
itself and Lender concerning additional modifications of the Second Restated
Revolving Note and the Loan Agreement after the date hereof. Lender in its sole
and absolute discretion may terminate any such discussions at any time and for
any reason or no reason and Lender shall have no liability for failing to engage
in or terminating any such discussions. While the parties hereto may reach
preliminary agreement as to the modification of one or more provisions of the
Loan Agreement and/or the Second Restated Revolving Note, none of the
undersigned shall be bound by any agreement on any individual point until
agreement is reached on every issue and the agreement on all such issues has
been reduced to a written agreement signed by Lender and Borrower. Further, the
Loan Agreement may only be amended by a written agreement executed by Borrower
and Lender and no negotiations or other actions undertaken by Lender shall
constitute a waiver of Lender’s rights under this Agreement and/or the Second
Restated Revolving Note except to the extent specifically set forth in a written
agreement complying with the provisions of this paragraph.

    24.            This document may be executed in one or more counterparts and
all such documents taken together shall be considered one original document.
Capitalized terms used but not defined herein shall have the meanings assigned
to those terms in the Loan Agreement (as such term is defined in recital
paragraph C above).



--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed by their officers thereunto duly authorized on the day and year first
above written

WITNESS:


/s/ David Yanagisawa




WITNESS:


/s/ Larissa Tarbox

JACLYN, INC.


by /s/ Anthony C. Christon
Name: Anthony C. Christon
Title: Chief Financial Officer


TD BANKNORTH, N.A.


by /s/ David Yanagisawa
David S. Yanagisawa
Senior Vice President



--------------------------------------------------------------------------------

        For valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, each Guarantor of the performance and payment of Borrower,
does hereby approve all of the terms and conditions of this Agreement, does
hereby approve the execution and delivery of this Agreement by Jaclyn, Inc.,
does hereby acknowledge and confirm its continuing liability and responsibility
to TD Banknorth, N.A., successor by merger to Hudson United Bank with respect to
the debts referred to in this Agreement and the Loan Agreement including,
without limitation, the Second Restated Secured Revolving Note.

WITNESS:



/s/ David Yanagisawa



WITNESS:


/s/ David Yanagisawa




WITNESS:


/s/ David Yanagisawa




WITNESS:

/s/ David Yanagisawa



WITNESS:


/s/ David Yanagisawa


Bonnie International
(Hong Kong) Limited


by /s/ Anthony C. Christon
Name: Anthony C. Christon
Title: Chief Financial Officer

Max N. Nitzberg, Inc.


by /s/ Anthony C. Christon
Name: Anthony C. Christon
Title: Chief Financial Officer


Topsville, Inc.


by /s/ Anthony C. Christon
Name: Anthony C. Christon
Title: Chief Financial Officer


The Bag Factory Inc.

by /s/ Anthony C. Christon
Name: Anthony C. Christon
Title: Chief Financial Officer

JLN, Inc.


by /s/ Anthony C. Christon
Name: Anthony C. Christon
Title: Chief Financial Officer




--------------------------------------------------------------------------------

STATE OF NEW JERSEY
 
COUNTY OF HUDSON }
}ss.:
}

        I CERTIFY that on September 22, 2006, appeared before me, Anthony C.
Christon, to me known, who, being by me duly sworn, did depose and say that he
is the Chief Financial Officer & Treasurer of JACLYN, INC., the corporation
described in and which executed the foregoing instrument; that he knows the seal
of the corporation; that the seal affixed to the instrument is such corporate
seal; that it was so affixed by order of the board of directors of the
corporation, and that he signed his name thereto by like order.

  /s/ Larissa Tarbox

--------------------------------------------------------------------------------

                            Notary

STATE OF NEW JERSEY
 
COUNTY OF PASSAIC }
}ss.:
}

        I CERTIFY that on September 22, 2006, appeared before me, David S.
Yanagisawa, to me known, who, being by me duly sworn, did depose and say that he
is a Senior Vice President of TD BANKNORTH, N.A., successor by merger to HUDSON
UNITED BANK, the corporation described in and which executed the foregoing
instrument; that he knows the seal of the corporation; that the seal affixed to
the instrument is such corporate seal; that it was so affixed by order of the
board of directors of the corporation, and that he signed his name thereto by
like order.

  /s/ Larissa Tarbox

--------------------------------------------------------------------------------

                            Notary

STATE OF NEW JERSEY
 
COUNTY OF HUDSON }
}ss.:
}

        I CERTIFY that on September 22, 2006, appeared before me Anthony
Christon, to me known, who, being by me duly sworn, did depose and say that he
is the Chief Financial Officer of Bonnie International (Hong Kong) Limited, the
corporation described in and which executed the foregoing instrument; that he
knows the seal of the corporation; that the seal affixed to the instrument is
such corporate seal; that it was so affixed by order of the board of directors
of the corporation and that he signed his name thereto by like order

  /s/ Larissa Tarbox

--------------------------------------------------------------------------------

                            Notary

--------------------------------------------------------------------------------

STATE OF NEW JERSEY
 
COUNTY OF HUDSON }
}ss.:
}

        I CERTIFY that on September 22, 2006, appeared before me Anthony
Christon, to me known, who, being by me duly sworn, did depose and say that he
is the Chief Financial Officer of JLN, Inc., the corporation described in and
which executed the foregoing instrument; that he knows the seal of the
corporation; that the seal affixed to the instrument is such corporate seal;
that it was so affixed by order of the board of directors of the corporation and
that he signed his name thereto by like order

  /s/ Larissa Tarbox

--------------------------------------------------------------------------------

                            Notary


STATE OF NEW JERSEY
 
COUNTY OF HUDSON }
}ss.:
}

        I CERTIFY that on September 22, 2006, appeared before me Anthony
Christon, to me known, who, being by me duly sworn, did depose and say that he
is the Chief Financial Officer of Max N. Nitzberg, Inc., the corporation
described in and which executed the foregoing instrument; that he knows the seal
of the corporation; that the seal affixed to the instrument is such corporate
seal; that it was so affixed by order of the board of directors of the
corporation and that he signed his name thereto by like order

  /s/ Larissa Tarbox

--------------------------------------------------------------------------------

                            Notary



--------------------------------------------------------------------------------

STATE OF NEW JERSEY
 
COUNTY OF HUDSON }
}ss.:
}

        I CERTIFY that on September 22, 2006, appeared before me Anthony
Christon, to me known, who, being by me duly sworn, did depose and say that he
is the Chief Financial Officer of Topsville, Inc., the corporation described in
and which executed the foregoing instrument; that he knows the seal of the
corporation; that the seal affixed to the instrument is such corporate seal;
that it was so affixed by order of the board of directors of the corporation and
that he signed his name thereto by like order

  /s/ Larissa Tarbox

--------------------------------------------------------------------------------

                            Notary

STATE OF NEW JERSEY
 
COUNTY OF HUDSON }
}ss.:
}

        I CERTIFY that on September 22, 2006, appeared before me Anthony
Christon, to me known, who, being by me duly sworn, did depose and say that he
is the Chief Financial Officer of The Bag Factory Inc., the corporation
described in and which executed the foregoing instrument; that he knows the seal
of the corporation; that the seal affixed to the instrument is such corporate
seal; that it was so affixed by order of the board of directors of the
corporation and that he signed his name thereto by like order

  /s/ Larissa Tarbox

--------------------------------------------------------------------------------

                            Notary